DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed August 8, 2022.
In view of the Amendment, the objections to the drawings, specification, and claims, as set forth in the Office Action dated 05/09/2022, are withdrawn.
Claims 1-4, 8, 10, and 12-15 are amended.
Claims 21-22 are added.
Claims 1-22 are pending.

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Applicant does not automatically vary a COI limit to account for respiration motion, the claims, as written, do not preclude adjusting a threshold. Claim 1 recites: automatically adjusting a CA sensing parameter utilized by the medical device to detect R-waves in subsequent CA signals. Paragraph [0107] recites: the sensitivity of the sensing profile of the CA [cardiac activity] sensing parameter needs adjustment because R-waves are undersensed or oversensed. Farazi discloses sensing a signal indicative of electrical activity of the heart and adjusting the threshold due to motion and then detecting the heart rate using the adjusting threshold value 101 or parameter that determines that determines heart rate (e.g., column 5, lines 59-67; column 4, lines 6-40; and column 3, lines 12-24: Thresholding is a measure of heart rate detection, which allows detection of the maximum value or R-wave of a cardiac signal). Thus, Farazi meets the features of “based on the analyzing operation, automatically adjusting a CA sensing parameter utilized by the medical device to detect R-waves in subsequent CA signals.

Claim Objections
Claim 15 is objected to because of the following informalities:  In line 1, the claim number that claim 15 depends from has been deleted twice (in two different methods).  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-5, 9, 12-13, 15-16, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,032,206 to Farazi et al. (hereinafter referred to as “Farazi”) in view of US Patent Application Publication No. 2013/0096445 to Patel.
Regarding claim 1, Farazi discloses  computer implemented method, comprising: under control of one or more processors of a medical device, where the one or more processors are configured with specific executable instructions, obtaining motion data indicative of at least one of a posture or a respiration cycle (e.g., abstract: processor receiving a signal indicative of motion due to respiration); obtaining cardiac activity (CA) signals for a series of beats (e.g., column 1, lines 53-59: using the signal of motion to adjust a threshold value of a signal indicative of activity of the heart to detect an accurate heart rate and column 5, lines 41-45: In step 521, a signal indicative of electrical activity of the heart is sensed, such as an electrocardiogram signal); identifying whether a characteristic of interest (COI) from at least a first segment of the CA signals exceeds a COI limit (e.g., column 1, lines 14-20: Thresholding is one method for determining a patient’s heart rate and involves detecting when the R wave amplitude exceeds a predetermined threshold value – parameter of a COI limit); analyzing the motion data to determine whether at least one of the posture or the respiration cycle at least in part caused the COI to exceed the COI limit (e.g., column 1, lines 23-37: an increase in amplitude can cause detection of portions of the ECG other than the R wave, resulting in spurious beat detections; or, a decrease in amplitude can cause missed detection of R waves, resulting in missed beat detections); and based on the analyzing operation, automatically adjusting a CA sensing parameter utilized by the medical device to detect R-waves in subsequent CA signals (e.g., column 5, lines 59-67: the signal indicative of motion is used to adjust the threshold value for the signal indicative of electrical activity of the heart (CA sensing parameter value = threshold value)). But, Farazi differs from the claimed invention in that it does not expressly disclose that an arrhythmia is detected based on a presence or absence of one or more of the R-waves in at least a second segment of the CA signals. However, the secondary reference to Patel teaches, in a related art: the classification of cardiac episodes, that an arrhythmia analyzer receives an EGM signal from memory 92 for analysis and searches the cardiac episode for presence of runs of consecutive R-waves and/or R-R intervals with alternating characteristics (e.g., paragraph [0100] of Patel); that modification to operation parameters may be made in response to the results of arrhythmia analysis by arrhythmia analyzer 98 (e.g., paragraph [0071] of Patel); and that episode classifier detects a treatable tachyarrhythmia based on the EGM e.g., the R-R intervals) (e.g., paragraph [0057] of Patel). Accordingly, one of ordinary skill in the art would have recognized the benefits of detecting an arrhythmia based on a presence of one or more of the R-waves in a second segment of the CA signals in view of the teachings of Patel. Consequently, one of ordinary skill in the art would have modified the computer implemented method of Farazi to include the step of detecting an arrythmia based on the presence of one or more R-waves in at least a second segment of the CA signals in view of the teachings of Patel that the presence of R-waves is used to analyze cardiac signals for arrhythmia as taught by Patel, and because the combination would have yielded predictable results.
Referring to claim 12, Farazi discloses a system comprising one or more processors (e.g., column 1, lines 60-63: system includes a motion sensor  and a processor which adjusts a threshold value of a signal indicative of heart rate according to the signal indicative of motion); and a memory (e.g., Fig. 8, 818) coupled to the one or more processors (e.g., Fig. 8, 810), wherein the memory stores program instructions (e.g., column 6, lines 14-18: the initial threshold value is programmable or may be a function of the average heart rate for a particular subject), wherein the program instructions are executable by the one or more processors (e.g., column 5, line 33 – column 6, line 6: Fig. 5 shows a high-level process flow chart for detecting a heart) where the steps of Fig. 5 correspond with the obtaining motion data (523), obtaining cardiac activity (521) and based on the analyzing operation, automatically adjusts a CA sensing parameter utilized by the medical device to detect R-waves in subsequent CA signals (525) and the other method steps as set forth above in the rejection of claim 1. 
With respect to claims 2 and 13, Farazi in view of Patel teaches the method of claim 1, wherein the CA sensing parameter defines a sensitivity profile and wherein the adjusting operation further comprises adjusting the CA sensing parameter to change a sensitivity of the sensitivity profile to at least reduce false arrhythmia detection due to undersensing or oversensing the R-waves (e.g., column 1, lines 32-37 of Farazi: amplitude fluctuations due to respiration motion may result in inaccurate heart rate determination since detection of portions of the ECG other that the R wave results in spurious beat detections…, and column 6, line 47 – column 7, line 29 of Farazi).
As to claims 4 and 15, Farazi in view of Patel teaches the method of claim 1 and the system of claim 12, wherein the identifying, analyzing, adjusting and detecting operations are performed at least one of: i) beat by beat, or ii) for ensembles of beats (e.g., column 1, lines 14-37 of Farazi: identifying and analyzing steps are done beat-by-beat; column 5, lines 59-67 of Farazi: the signal indicative of motion is used to adjust the threshold value for the signal indicative of electrical activity of the heart (CA sensing parameter = threshold) - thus, beat-by-beat an adjustment is made based on the motion signal; and paragraphs [0057], [0071], and [0100] of Patel: an arrhythmia analysis is made via R-R intervals or a beat-by-beat basis).
With respect to claims 5 and 16, Farazi in view of Patel teaches the method of claim 1 and the system of claim 12, wherein the COI limit represents at least one of an expected variability of an amplitude of an R-wave or a presence of the R-wave (e.g., column 1, lines 18-31, column 3, lines 25-33, column 4, lines 7-15, column 5, line 32-column 6, line 36, and column 8, lines 51-55 of Farazi): COI limit=amplitude of an R-wave).
As to claims 9 and 20, Farazi in view of Patel teaches the method of claim 1 and the system of claim 12, wherein the motion data is indicative of the respiration cycle (e.g., abstract of Farazi), the determining operation further comprises determining that the respiration cycle reduced an amplitude of the CA signals (e.g., column 5, lines 19-31 of Farazi: microcontroller 810 uses motion sensor output 413 to dynamically update the threshold value in order to detect an accurate heart rate where when the motion sensor signal indicates a downward movement of the chest, the threshold value can be reduced, and when the motion sensor signal indicates an upward movement of the chest, the threshold value can be increased thereby reducing the amplitude of the detected signals when the threshold is increased).
With respect to claim 22, Farazi in view of Patel teaches the method of claim 1, wherein the analyzing includes comparing the motion data to baseline motion data (e.g., column 7, lines 3-11: analyzing compares motion data to baseline motion noise data).

Claim  21 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 11,400,303 to Kim et al. (EFD 10/11/2018 and hereinafter referred to as “Kim”) in view of Patel.
Kim discloses a computer implemented method (e.g., column 25, lines 13-34), comprising: under control of one or more processors of a medical device, where the one or more processors are configured with specific executable instructions (e.g., column 25, lines 13-34), obtaining motion data indicative of at least one of a posture (e.g., column 12, lines 12-36); obtaining cardiac activity (CA) signals for a series of beats (e.g., column 13, lines 42-62); identifying whether a characteristic of interest (COI) from at least a first segment of the CA signals exceeds a COI limit (e.g., column 13, line 63-column 14, line 2: if shock is not advised, the CA signal does not exceed a COI limit; but, if shock is advised, the CA signal did exceed a COI limit); analyzing the motion data to determine whether the posture at least in part caused the COI to exceed the COI limit (e.g., column 14, lines 3-38: if shock is advised, program then checks the obtained motion data and if walking, running is detected, no shock alert is generated that implies the posture at least in part caused the COI to exceed the COI limit); and Serial No. 16/589,978Page 22 of 2713701US01 (013-0365US1) based on the analyzing operation, automatically adjusting a CA sensing parameter utilized by the medical device to detect R-waves in subsequent CA signals (e.g., column 14, lines 38-61: when it is detected that the patient is walking/running, the RAA QRS detector can be modified to be less sensitive to the motion artifact thereby reducing subsequent false QRS detections). Kim differs from the claimed invention in that it does not expressly disclose detecting an arrhythmia based on a presence or absence of one or more of the R-waves in at least a second segment of the CA signals.
However, the secondary reference to Patel teaches, in a related art: the classification of cardiac episodes, that an arrhythmia analyzer receives an EGM signal from memory 92 for analysis and searches the cardiac episode for presence of runs of consecutive R-waves and/or R-R intervals with alternating characteristics (e.g., paragraph [0100] of Patel); that modification to operation parameters may be made in response to the results of arrhythmia analysis by arrhythmia analyzer 98 (e.g., paragraph [0071] of Patel); and that episode classifier detects a treatable tachyarrhythmia based on the EGM e.g., the R-R intervals) (e.g., paragraph [0057] of Patel). Accordingly, one of ordinary skill in the art would have recognized the benefits of detecting an arrhythmia based on a presence of one or more of the R-waves in a second segment of the CA signals in view of the teachings of Patel. Consequently, one of ordinary skill in the art would have modified the computer implemented method of Kim to include the step of detecting an arrythmia based on the presence of one or more R-waves in at least a second segment of the CA signals in view of the teachings of Patel that the presence of R-waves is used to analyze cardiac signals for arrhythmia as taught by Patel, and because the combination would have yielded predictable results.



Allowable Subject Matter
Claims 3, 6-8, 10-11, 14, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792